

79 S2929 IS: Joint Select Committee on Afghanistan Act of 2021
U.S. Senate
2021-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2929IN THE SENATE OF THE UNITED STATESOctober 4, 2021Mr. Scott of Florida (for himself, Mr. Braun, Mr. Cramer, Mr. Daines, Ms. Ernst, Mr. Tillis, and Mr. Hawley) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo establish a Joint Select Committee on Afghanistan to conduct a full investigation and compile a joint report on the United States withdrawal from Afghanistan.1.Short titleThis Act may be cited as the Joint Select Committee on Afghanistan Act of 2021.2.Establishment of Joint Select Committee on Afghanistan(a)EstablishmentThere is established a joint select committee of Congress to be known as the Joint Select Committee on Afghanistan (in this section referred to as the Joint Committee).(b)Membership(1)In generalThe Joint Committee shall be composed of 12 members appointed pursuant to paragraph (2).(2)AppointmentMembers of the Joint Committee shall be appointed as follows:(A)The majority leader of the Senate shall appoint 3 members from among Members of the Senate.(B)The minority leader of the Senate shall appoint 3 members from among Members of the Senate.(C)The Speaker of the House of Representatives shall appoint 3 members from among Members of the House of Representatives.(D)The minority leader of the House of Representatives shall appoint 3 members from among Members of the House of Representatives.(3)Co-chairs(A)In generalTwo of the appointed members of the Joint Committee shall serve as co-chairs. The Speaker of the House of Representatives and the majority leader of the Senate shall jointly appoint one co-chair, and the minority leader of the House of Representatives and the minority leader of the Senate shall jointly appoint the second co-chair. The co-chairs shall be appointed not later than 14 calendar days after the date of the enactment of this Act. (B)Staff directorThe co-chairs, acting jointly, shall hire the staff director of the Joint Committee.(4)DateMembers of the Joint Committee shall be appointed not later than 14 calendar days after the date of the enactment of this Act.(5)Period of appointmentMembers shall be appointed for the life of the Joint Committee. Any vacancy in the Joint Committee shall not affect its powers, but shall be filled not later than 14 calendar days after the date on which the vacancy occurs, in the same manner as the original designation was made. If a member of the Joint Committee ceases to be a Member of the House of Representatives or the Senate, as the case may be, the member is no longer a member of the Joint Committee and a vacancy shall exist. (c)Investigation and report(1)In generalNot later than 90 days after the date of the enactment of this Act, the Joint Committee shall conduct an investigation and submit to Congress a report on the United States 2021 withdrawal from Afghanistan.(2)ElementsThe report required under paragraph (1) shall include the following elements:(A)A summary of any intelligence reports that indicated an imminent threat at the Hamid Karzai International Airport preceding the deadly attack on August 26, 2021, and the risks to United States and allied country civilians as well as Afghan partners for various United States withdrawal scenarios.(B)A summary of any intelligence reports that indicated that withdrawing military personnel and closing United States military installations in Afghanistan before evacuating civilians would negatively affect the evacuation of United States citizens, green card holders, and Afghan partners and thus put them at risk.(C)A full review of planning by the National Security Council, the Department of State, and the Department of Defense for a noncombatant evacuation from Afghanistan, including details of all scenarios used by the Department of State or the Department of Defense to plan and prepare for noncombatant evacuation operations.(D)An analysis of the relationship between the retrograde and noncombatant evacuation operation plans and operations. (E)A description of any actions that were taken by the United States Government to protect the safety of United States forces and neutralize threats in any withdrawal scenarios.(F)A full review of all withdrawal scenarios compiled by the intelligence community and the Department of Defense with timelines for the decisions taken, including all advice provided by military leaders to President Joseph R. Biden and his national security team beginning in January 2021.(G)An analysis of why the withdrawal timeline expedited from the September 11, 2021, date set by President Biden earlier this year.(H)An analysis of United States and allied intelligence shared with the Taliban.(I)An analysis of any actions taken by the United States Government to proactively prepare for a successful withdrawal.(J)A summary of intelligence that informed statements and assurances made to the American people that the Taliban would not take over Afghanistan with the speed that it did in August 2021.(K)A full and unredacted transcript of the phone call between President Joe Biden and President Ashraf Ghani of Afghanistan on July 23, 2021.(L)A summary of any documents, reports, or intelligence that indicates whether any members of the intelligence community, the United States Armed Forces, or NATO partners supporting the mission warned that the Taliban would swiftly reclaim Afghanistan.(M)A description of the extent to which any members of the intelligence community, the United States Armed Forces, or NATO partners supporting the mission advised steps to be taken by the White House that were ultimately rejected.(N)An assessment of the decision not to order a noncombatant evacuation operation until August 14, 2021. (O)An assessment of whose advice the President heeded in maintaining the timeline and the status of forces on the ground before Thursday, August 12, 2021.(P)A description of the initial views and advice of the United States Armed Forces and the intelligence community given to the National Security Council and the White House before the decisions were taken regarding closure of United States military installations, withdrawal of United States assets, and withdrawal of United States military personnel.(Q)An assessment of United States assets, as well as any assets left behind by allies, that could now be used by the Taliban, ISIS–K, and other terrorist organizations operating within the region.(R)An assessment of United States assets slated to be delivered to Afghanistan, if any, the delivery of which was paused because of the President’s decision to withdraw, and the status of and plans for those assets now.(S)An assessment of vetting procedures for Afghan civilians to be evacuated with a timeline for the decision making and ultimate decisions taken to ensure that no terrorist suspects, persons with ties to terrorists, or dangerous individuals would be admitted into third countries or the United States.(T)An assessment of the discussions between the United States Government and allies supporting our efforts in Afghanistan and a timeline for decision making regarding the withdrawal of United States forces, including discussion and decisions about how to work together to repatriate all foreign nationals desiring to return to their home countries.(U)A review of the policy decisions with timeline regarding all Afghan nationals and other refugees evacuated from Afghanistan by the United States Government and brought to third countries and the United States, including a report on what role the United States Armed Forces performed in vetting each individual and what coordination the Departments of State and Defense engaged in to safeguard members of the Armed Forces from infectious diseases and terrorist threats. (3)FormThe report required under paragraph (1) shall be submitted in unclassified form but may contain a classified annex.(d)Meetings(1)Initial meetingNot later than 30 days after the date on which all members of the Joint Committee have been appointed, the Joint Committee shall hold its first meeting.(2)FrequencyThe Joint Committee shall meet at the call of the co-chairs.(3)QuorumA majority of the members of the Joint Committee shall constitute a quorum, but a lesser number of members may hold hearings. (4)VotingNo proxy voting shall be allowed on behalf of the members of the Joint Committee. (e)Administration(1)In generalTo enable the Joint Committee to exercise its powers, functions, and duties, there are authorized to be disbursed by the Senate the actual and necessary expenses of the Joint Committee approved by the co-chairs, subject to the rules and regulations of the Senate.(2)ExpensesIn carrying out its functions, the Joint Committee is authorized to incur expenses in the same manner and under the same conditions as the Joint Economic Committee is authorized by section 11 of Public Law 79–304 (15 U.S.C. 1024 (d)).(3)Hearings(A)In generalThe Joint Committee may, for the purpose of carrying out this section, hold such hearings, sit and act at such times and places, require attendance of witnesses and production of books, papers, and documents, take such testimony, receive such evidence, and administer such oaths as the Joint Committee considers advisable.(B)Hearing procedures and responsibilities of co-chairs(i)AnnouncementThe co-chairs of the Joint Committee shall make a public announcement of the date, place, time, and subject matter of any hearing to be conducted, not less than 7 days in advance of such hearing, unless the co-chairs determine that there is good cause to begin such hearing at an earlier date.(ii)Written statementA witness appearing before the Joint Committee shall file a written statement of proposed testimony at least 2 calendar days before the appearance of the witness, unless the requirement is waived by the co-chairs, following their determination that there is good cause for failure to comply with such requirement.(4)Cooperation from Federal agencies(A)Technical assistanceUpon written request of the co-chairs, a Federal agency shall provide technical assistance to the Joint Committee in order for the Joint Committee to carry out its duties.(B)Provision of informationThe Secretary of State, the Secretary of Defense, the Director of National Intelligence, the heads of the elements of the intelligence community, the Secretary of Homeland Security, and the National Security Council shall expeditiously respond to requests for information related to compiling the report under subsection (c).(f)Staff of Joint Committee(1)In generalThe co-chairs of the Joint Committee may jointly appoint and fix the compensation of staff as they deem necessary, within the guidelines for employees of the Senate and following all applicable rules and employment requirements of the Senate.(2)Ethical standardsMembers on the Joint Committee who serve in the House of Representatives shall be governed by the ethics rules and requirements of the House. Members of the Senate who serve on the Joint Committee and staff of the Joint Committee shall comply with the ethics rules of the Senate.(g)TerminationThe Joint Committee shall terminate on the date that is one year after the date of the enactment of this Act.3.FundingFunding for the Joint Committee shall be derived in equal portions from—(1)the applicable accounts of the House of Representatives; and(2)the contingent fund of the Senate from the appropriations account Miscellaneous Items, subject to the rules and regulations of the Senate.